McCulloch v New York Cent. Mut. Ins. Co. (2019 NY Slip Op 06253)





McCulloch v New York Cent. Mut. Ins. Co.


2019 NY Slip Op 06253


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., DEJOSEPH, NEMOYER, AND CURRAN, JJ.


433 CA 18-01720

[*1]ROBERTA MCCULLOCH, PLAINTIFF-APPELLANT,
vNEW YORK CENTRAL MUTUAL INSURANCE COMPANY, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


BROWN CHIARI LLP, BUFFALO (TIMOTHY M. HUDSON OF COUNSEL), FOR PLAINTIFF-APPELLANT.
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (MATTHEW A. LENHARD OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Niagara County (Frank Caruso, J.), entered April 17, 2018. The judgment dismissed the complaint upon a jury verdict of no cause of action. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see RES Exhibit Servs., LLC v Genesis Vision, Inc. [appeal No. 3], 155 AD3d 1515, 1517 [4th Dept 2017]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court